NO. 12-18-00114-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN THE MATTER OF                                          §    APPEAL FROM THE

C.R.B.,                                                   §    COUNTY COURT AT LAW NO. 1

A JUVENILE                                                §    ANGELINA COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, C.R.B., has filed a motion to dismiss this appeal. No decision has been
delivered in this appeal. Accordingly, Appellant’s motion to dismiss is granted, and the appeal is
dismissed. See TEX. R. APP. P. 42.1; see also TEX. FAM. CODE ANN. § 56.01(b) (West Supp.
2017) (requirements governing appeal in juvenile proceeding are as in civil cases generally).
Opinion delivered May 16, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 16, 2018


                                         NO. 12-18-00114-CV


                          IN THE MATTER OF C.R.B., A JUVENILE



                            Appeal from the County Court at Law No. 1
                          of Angelina County, Texas (Tr.Ct.No. JV-4667)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.